Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    759
    541
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    139
    548
    media_image2.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Berquist  (WO2016/151100) teaches Housing arm mounting screws 102 and 104 can be received by the threaded bores 106 and 108, respectively, to secure the housing arm 74 to the chassis base 70 and oil reservoir 72. The housing arm 74 may be a two-piece construction that may be, for example, snapped together or secured in place by mounting screws 102 and 104. The housing arm 74 may be further configured to receive electrical wiring 112 and/or a motherboard for the electric motor, but Berquist doesn’t teaches a temporarily securing mechanism is provided in a portion of the tubular fixture projecting toward the front of the partitioning wall portion and the partitioning wall portion, the temporarily securing mechanism adapted to retain a position of the motor assembly by automatically moving the motor assembly in a rotating direction and two orthogonal directions on a plane along the partitioning wall portion relative to the body casing, so as to coaxially arrange the tubular fixture and the insertion hole and coaxially arrange the through-hole and a screw 18 hole of the mounting base into which the bolt is screwed, when the mounting base is disposed behind the partitioning wall portion so as to allow the tubular fixture to project through the insertion hole toward the front of the partitioning wall portion, prior to finally securing the mounting base of the rod fixture to the partitioning wall portion with the at least one bolt in the motor assembly as claimed in claim 1.
	Ito (US PG Pub 2011/0131817) teaches A tubular and protruding rod fixing section 56 is provided at the front portion 40a of the main unit 40. The rod fixing section 56 is bolted to the main housing 42. A rod insertion hole 58 is formed in the rod fixing section 56. A rear end portion (a portion over the length of the operating rod 30 that encompasses the rear end 30b) is inserted into the rod insertion hole 58. A tubular sleeve 38, formed of elastomer material, is provided at the rear end portion of the operating rod 30. The rear end portion of the operating rod 30 is inserted, together with the sleeve 38, into the rod insertion hole 58 of the rod fixing section 56. A slit 56a is formed in the rod fixing section 56, such that the rod insertion hole 58 widens upon insertion of the operating rod 30. The operating rod 30 inserted into the rod insertion hole 58 is fixed by two bolts 60, 62, but Ito doesn’t teaches a temporarily securing mechanism is provided in a portion of the tubular fixture projecting toward the front of the partitioning wall portion and the partitioning wall portion, the temporarily securing mechanism adapted to retain a position of the motor assembly by automatically moving the motor assembly in a rotating direction and two orthogonal directions on a plane along the partitioning wall portion relative to the body casing, so as to coaxially arrange the tubular fixture and the insertion hole and coaxially arrange the through-hole and a screw 18 hole of the mounting base into which the bolt is screwed, when the mounting base is disposed behind the partitioning wall portion so as to allow the tubular fixture to project through the insertion hole toward the front of the partitioning wall portion, prior to finally securing the mounting base of the rod fixture to the partitioning wall portion with the at least one bolt in the motor assembly as claimed in claim 1.
Hayashizaki (JP2010200673) teaches the handle 6 is formed integrally with the motor housing 1, extends from the front end portion of the motor housing 1 along the operation rod 4, and holds the operation rod 4 in a sandwiched manner. At the front of the handle 6, a safety lever 25 is provided at a position where the operator grasps the handle 6 with his / her palm, and an operation lever 5 for operating with a finger while holding the handle 6 is provided. It has been. The safety lever 25 works to restrict the operation of the operation lever 5 during normal operation and makes the operation lever 5 rotatable while being pushed into the handle 6, but Hayashizaki doesn’t teaches a temporarily securing mechanism is provided in a portion of the tubular fixture projecting toward the front of the partitioning wall portion and the partitioning wall portion, the temporarily securing mechanism adapted to retain a position of the motor assembly by automatically moving the motor assembly in a rotating direction and two orthogonal directions on a plane along the partitioning wall portion relative to the body casing, so as to coaxially arrange the tubular fixture and the insertion hole and coaxially arrange the through-hole and a screw 18 hole of the mounting base into which the bolt is screwed, when the mounting base is disposed behind the partitioning wall portion so as to allow the tubular fixture to project through the insertion hole toward the front of the partitioning wall portion, prior to finally securing the mounting base of the rod fixture to the partitioning wall portion with the at least one bolt in the motor assembly as claimed in claim 1..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 14, 2022